Citation Nr: 0947074	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-22 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk






INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1970 to August 1972.  Service in the Republic of 
Vietnam and participation in combat are indicated by the 
evidence of record. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Veteran was scheduled to appear at the Milwaukee RO to 
have a personal hearing before a Veterans Law Judge.  
However, in November 2009 the Veteran, through his 
representative, withdrew his request for a hearing.  See 
38 C.F.R. § 20.704(e) (2009). 

Issues not currently on appeal

In the July 2005 rating decision, the RO also denied the 
Veteran's claims of entitlement to increased disability 
ratings for his service-connected shell fragment wounds of 
the left upper extremity with ulnar neuropathy, back, and 
abdomen as well as shell fragment wound residuals of the left 
leg, right chest, right arm, buttocks, and right leg.  The RO 
also denied the Veteran's claim of entitlement to service 
connection degenerative joint disease of the lumbar spine.  
Further, the RO granted the Veteran's claim of entitlement to 
a separate evaluation of a scar of the left upper extremity 
and assigned a 20 percent disability rating, effective 
October 14, 2003.  

In a December 2006 rating decision, the RO denied the 
Veteran's claim of entitlement to an increased disability 
rating for his service-connected posttraumatic stress 
disorder (PTSD).  

In a May 2007 rating decision, the RO granted the Veteran 
service connection for varicose veins of the left leg and 
assigned a 10 percent disability rating, effective July 10, 
2006.  The RO also granted the Veteran service connection for 
a scar of the left leg and assigned a noncompensable 
disability rating, effective July 10, 2006.  

As evidenced by the claims folder, the Veteran did not 
express disagreement with the rating decisions as to any of 
these issues.  Accordingly, those issues are not in appellate 
status and will be discussed no further herein.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

Thus, the only issue which is currently in appellate status 
is TDIU.


FINDINGS OF FACT

1.  The Veteran is service-connected for a shell fragment 
wound of the left upper extremity with ulnar neuropathy, 
evaluated as 60 percent disabling; a scar of the left upper 
extremity, evaluated as 20 percent disabling; shell fragment 
wound residuals of the left leg, evaluated as 20 percent 
disabling; shell fragment wound residuals of the right chest, 
evaluated as 10 percent disabling; shell fragment wound 
residuals of the buttocks, evaluated as 10 percent disabling; 
shell fragment wound residuals of the right leg, evaluated as 
10 percent disabling; varicose veins of the left leg, 
evaluated as 10 percent disabling; PTSD, evaluated as 10 
percent disabling; shell fragment wound of the back, 
evaluated as noncompensably disabling; shell fragment wound 
of the abdomen, evaluated as noncompensably disabling; and a 
scar of the left leg, evaluated as noncompensably disabling

2.  The medical and other evidence of record does not 
demonstrate that the Veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render its 
decision. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the Veteran was informed of the evidentiary 
requirements for TDIU in a letter dated November 2004 
including what the evidence must show in order to support a 
TDIU claim.  Crucially, the RO informed the Veteran of VA's 
duty to assist him in the development of his claim in the 
November 2004 VCAA letter.  Specifically, the letter stated 
that VA would assist the Veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical centers, and the Social Security 
Administration.  The Veteran was also advised in the letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claim.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The November 2004 letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The November 2004 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms" of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:   
when the claims were received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The letter also advised the Veteran of 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve.

As this is a claim for TDIU, elements (2) and (3), current 
existence of a disability and relationship of such disability 
to the Veteran's service, are not at issue. Concerning 
element (4), degree of disability, the Veteran received 
specific notice as to that issue in the March 2006 letter.  
The remaining issue, element (5), effective date, is rendered 
moot by the denial of this claim by the RO.  Further, since 
the Board is also denying the TDIU claim, the element remains 
moot.

Moreover, there is no timing problem as to Dingess notice 
since the Veteran's claim was re-adjudicated in the statement 
of the case (SOC) dated April 2006, following the issuance of 
the March 2006 letter.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

The Veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has retained the services of a 
representative and has personally submitted evidence and 
argument in support of his claim.  Because there is no 
indication that there exists any additional evidence that 
could be obtained which would have an effect on the outcome 
of this case, further VCAA notice is not necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the Veteran's statements and service treatment records, as 
well as VA and private treatment records.

Additionally, the Veteran was afforded VA examinations in 
March 2005, July 2005, June 2006, and March 2007.  The VA 
examination reports reflect that the examiners interviewed 
and examined the Veteran, reviewed his past medical history, 
documented his current medical conditions, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  The Board concludes that the VA 
examination reports were adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson,  21 
Vet. App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].   

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2009).  The Veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He declined the opportunity to testify at a 
personal hearing before a Veterans Law Judge.

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2009).  The Court 
noted the following standard announced by the Eighth Circuit 
in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  See Moore, 1 Vet. App. 
at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more.  If there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and the combined 
rating must be 70 percent or more. See 38 C.F.R. § 4.16(a) 
(2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321 (2009).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

Analysis

As was discussed in the law and regulations section above, 
TDIU may be awarded on a schedular or extraschedular basis.

Schedular basis

The Veteran's service-connected disabilities are a shell 
fragment wound of the left upper extremity with ulnar 
neuropathy, evaluated as 60 percent disabling; scar of the 
left upper extremity, evaluated as 20 percent disabling; 
shell fragment wound residuals of the left leg, evaluated as 
20 percent disabling; shell fragment wound residuals of the 
right chest, evaluated as 10 percent disabling; shell 
fragment wound residuals of the buttocks, evaluated as 10 
percent disabling; shell fragment wound residuals of the 
right leg, evaluated as 10 percent disabling; varicose veins 
of the left leg, evaluated as 10 percent disabling; PTSD, 
evaluated as 10 percent disabling; shell fragment wound of 
the back, evaluated as noncompensably disabling; shell 
fragment wound of the abdomen, evaluated as noncompensably 
disabling; and a scar of the left leg, evaluated as 
noncompensably disabling.  

The Veteran's combined disability rating is 90 percent, with 
one disability being at least 60 percent disabling.  
Therefore, the service-connected disabilities meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a).

The question thus becomes whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  
See 38 C.F.R. § 4.16(a) (2009).  For the reasons stated 
immediately below, the Board finds that although the 
Veteran's service-connected disabilities place limitations on 
his employment, these limitations are not such as to render 
him unable to secure and follow a substantially gainful 
occupation.

The Veteran is fifty-nine years old.  He retired from United 
States Postal Service in October 2004 after more than thirty 
years of employment as a letter carrier.  See, e.g., the June 
2006 VA examination report.  He has evidently not been 
employed since.   As has been discussed above, the Veteran 
has been service connected for numerous disabilities, with a 
combined 90 percent disability rating assigned.  
In and of itself, this is indicative of significant 
disability.

Crucially, the only medical opinions of record which 
addresses the issue of employability indicate that the 
Veteran is capable of maintaining at least sedentary 
employment.

Specifically, a July 2005 VA examiner concluded, "The 
[V]eteran would not be able to perform any occupation that 
required fine motor skills of his nondominant hand.  He is 
not able to twist, grasp, make a fist or pinch with that 
hand.  He should be able to do sedentary jobs and those 
requiring light to heavy physical labor.  There are no 
cognitive limitations."  The July 2005 VA examiner's 
rationale was based on a review of the Veteran's medical 
history, as well as a physical examination of the Veteran.

A June 2006 VA examiner reported that "[t]he claimant's 
functioning vocationally does not seem to have been affected 
by increased symptoms of PTSD in that he denies having any 
negative or untoward events occurring at work such as 
disciplinary actions or withdrawal of promotions.  He 
indicates no significant change in his patterns of 
socialization, recreation, or interpersonal relationships."  
The June 2006 VA examiner's rationale was also based on a 
review of the Veteran's medical history, as well as a 
psychological examination of the Veteran.  

The July 2005 and June 2006 VA examiners' opinions appear to 
have been based upon a thorough review of the record, 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history and current medical condition.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion"].  These opinions appear 
to be congruent with the Veteran's employment history,  which 
shows that he was able to perform the duties of letter 
carrier for thirty years.

The Board notes the Veteran's statements that that his 
retirement from the Postal Service was due to his service-
connected disabilities.  See, e.g., the Veteran's February 
2007 substantive appeal [VA Form 9].  However, the evidence 
of record shows that the Veteran also stated that he retired 
because of eligibility "by age or duration of work."  See 
the March 2007 VA examination report.  This latter statement 
of the Veteran appears to be more congruent with his 30 year 
work history than does the former statement.  Indeed, there 
is no competent medical evidence of record that the Veteran's 
service-connected disabilities significantly impaired his 
ability to work for the Postal Service.
 
Although the majority of the Veteran's service-connected 
disabilities are physical in nature, he is also service 
connected for PTSD.  The June 2006 VA examiner specifically 
addressed the impact that the PTSD has on the Veteran's 
employability, finding that this was negligible.  This 
assessment appears to be congruent with the other evidence of 
record, which does not suggest that any significant 
functional impairment is caused by PTSD. 

Additionally, the Board observes the Veteran's report that 
his non service-connected degenerative joint disease of the 
lumbar spine is a limiting factor in his functionality.  See, 
e.g., the March 2005 VA examination report.  However, because 
only the impact of the Veteran's service-connected 
disabilities may be considered in determining his eligibility 
for TDIU, the impact of the Veteran's degenerative joint 
disease of the lumbar spine on his employability will not be 
considered.

The competent medical evidence of record thus shows that the 
Veteran's service-connected disabilities, while significantly 
limiting, do not prevent the Veteran from following 
substantially gainful employment.  As indicated above, the 
competent medical evidence clearly indicates that employment 
is possible, even taking into account all of the Veteran's 
service-connected disabilities.   

The Board notes that the Veteran has had ample opportunity to 
submit additional evidence to bolster his contentions.  Such 
supporting evidence has been requested by the RO, for example 
in the November 2004, May 2006, and February 2007 VCAA 
letters.  It has not been forthcoming and does not appear to 
exist.  
See 38 U.S.C.A. § 5107 (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].

Although the Board has taken the Veteran's statements 
concerning the impact of the service-connected disabilities 
into consideration, it finds that the Veteran's self- 
assessment is outweighed by the objective medical evidence of 
record, which as discussed above indicates that he is able to 
pursue sedentary employment as well as employment requiring 
light to heavy physical labor.  Indeed, the July 2005 and 
June 2006 VA examiners strongly suggested that the Veteran 
has been capable of employment since he retired from the 
Postal Service.  

Therefore, while not discounting the significant effect that 
the service-connected disabilities have on the Veteran's 
employability, the Board finds that this is adequately 
compensated at the currently assigned 90 percent level.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose, supra.

In short, the evidence of record demonstrates that the 
Veteran's service-connected disabilities alone do not prevent 
the Veteran from following substantially gainful employment.  
The objective medical evidence shows that despite the 
limitations attributable to the Veteran's shell fragment 
wounds of the left upper extremity with ulnar neuropathy, 
back, and abdomen as well as the Veteran's PTSD and other 
service-connected disabilities, the Veteran retains the 
capacity to perform some type of employment.  Therefore, the 
Board does not find that the service-connected disabilities 
render the Veteran unable to secure or follow a substantially 
gainful occupation.

Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  As has been discussed above, the 
Veteran's service-connected disabilities meet the threshold 
requirement of 38 C.F.R. § 4.16(a).  As such, 38 C.F.R. § 
4.16(b) does not have to be addressed by the Board in the 
instant case.  See Stevenson v. West, 17 Vet. App. 91 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532 (1994) citing 
McNamara v. Brown, 14 Vet. App. 317 (1994) ["section 4.16(b) 
of title 38, Code of Federal Regulations, provides a 
discretionary authority for a TDIU rating in cases where § 
4.16(a) does not apply"].

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for TDIU.  The benefit sought on appeal 
is accordingly denied. 


ORDER

Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


